Per Curiam.
This is a collision case in which a tank truck and trailer owned by the respondents crashed into the rear end of a truck and trailer owned by the appellant. The trial court found each driver to have been guilty of negligence which was a proximate cause of the collision, and dismissed appellant’s complaint and respondents’ cross-complaint.
Appellant’s negligence, if any, consisted of having stopped its truck on the main traveled portion of the highway. This would be a violation of Rem. Rev. Stat., Vol. 7A, § 6360-110 [P.P.C. § 295-71], and negligence per se.
No question of law is presented; the issue is purely factual. Appellant insists that there is no evidence that its truck and trailer were stopped at the time of the collision, and its driver testified that they were moving along the highway at twenty miles an hour. The trial court did not believe that testimony, as was its privilege; and there was evidence from which it could and did draw an inference that appellant’s truck and trailer were stopped on the main traveled portion of the highway when struck, and had been so stopped for some time prior to the collision, and it so found. The circumstances justified the trial court’s conclusion that this negligence was a proximate cause of the collision.
The judgment appealed from is affirmed.